Citation Nr: 0325508	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-03 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from June 1968 to January 
1971.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1. The evidence of record indicates that the veteran's PTSD 
is manifested by GAF ranging from a low in the 30's but 
predominantly in the mid-50's, with persistent apparent 
underlying suicidal ideation which he denies verbally, memory 
deficits, intermittent inability to perform activities of 
daily living, frequent nightmares, increased startle response 
and hostility, continual irritability and extreme paranoia, 
with virtual isolation, often literally, in the home and 
community.

2.  The veteran's PTSD alone results in total occupational 
and social impairment.


CONCLUSION OF LAW

1.  The criteria for a 100 percent evaluation for PTSD are 
met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2002).

2.  Because a 100 percent rating is warranted under schedular 
criteria, a claim of TDIU may not be considered. 38 C.F.R. § 
4.16(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD
General Criteria: Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2002), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive private and VA psychiatric evaluations are in the 
file for comparative purposes.  The veteran has been seen for 
counseling of a variety of types, reports from which are also 
of record.  Some of the assessments within these reports will 
be cited below in the analysis of the case.

The veteran's prevalent psychiatric diagnosis is PTSD 
although he has shown elements of bipolar disorder and 
depression with anxiety.

Global Assessment of Functioning (GAF) studies have been 
undertaken on numerous occasions.  The GAF has ranged from 
recent 30-40 and 45 levels, to a more prevalent 50 or 55; on 
one occasion his GAF rose to 75, but this was not long-
lasting.

The veteran has long had difficulty in taking medications, 
and has expressed his concern that taking enough medication 
to control his symptoms renders him totally "doped up."  
Other medications have caused a variety of mental and 
physical side-effects.

The veteran has worked for years primarily as a long-haul 
trucker with a variety of rigs and payloads.  Employers have 
indicated that they were totally satisfied with his work in 
the past, and that he was a diligent and hard worker.  Other 
employers have indicated that for certain specialized work, 
they had even been willing to keep him in pay status albeit 
he was not driving, and during that time, send him to several 
weeks of training so that he might accept the job.

Numerous statements are of record from a private 
psychologist, including transcripts the psychologist has made 
of messages left by the veteran on his answering machine.

Also of record are numerous statements from his former 
spouse, his siblings, his daughter, and former employers.  
These communications, some of which are quite lengthy, are 
all of record.  

Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has plummeted to a 
state where it is regrettably dismal.  

The Board must note that the veteran's record shows that he 
has a strong work ethic, having long prided himself on 
providing more-than-a-full day's work to his employers.  
However, he is clearly no longer able to fulfill those 
obligations to himself and his employers, a circumstance 
which is sadly recognized by his employers, and acknowledged 
by himself with both embarrassment and chagrin.  However, 
that said, the Board would observe that since it is the 
veteran's mental disability which has caused this 
occupational deterioration, he should try to not be so hard 
on himself because of this now-acknowledged health problem. 

The veteran's overall mental instability has now deteriorated 
to the point where he has such severe mood swings that the 
change will take place in a split-second, and this spectrum 
may transpire multiple times a day.

His GAF whiplashes in a range from 30's and 40's to the 50's, 
with the latter being predominant; on that occasion when his 
GAF rose to a purported level of mid-70's, this was for only 
a miniscule period of time. 

The veteran has low self esteem; and although he verbally 
denies it, appears to be encapsulated in a state of 
underlying suicidal ideation mixed with visceral and fiercely 
directed rage and frustration.  He has regular and 
significant sleep disturbance with nightmares, and is 
increasingly angry, frightened, paranoid and irritable.  
After becoming exhausted by such mental peaks and valleys, he 
retreats to his mobile home in an isolated area of the 
community to be alone.  

The veteran has manifested long periods of anxiety leading to 
virtual isolation in the community and grave impact on what 
little remains of his family life.  His social interactions 
are nil.  

The Board is grateful for the painful, but unreservedly 
insightful communications that have been provided by many 
members in his family including his ex-wide, which have shed 
enormous light onto his overall situation and mental health 
status.  For instance, his family has described the 
obsessional behavior he exhibited over time within the home 
as to neatness and organization.  Others have described his 
attitudes and behavior towards "outsiders" let alone those in 
his own family circle.
 
The veteran clearly makes a concerted effort to understand 
his situation, but all in all, he seems to have relatively 
minimal insight.  He is hypervigilant and has sleep 
disturbances with paranoia, rendering him more nearly than 
not totally impaired in his social environment.  
Occupationally, he has had myriad jobs over the years, 
primarily in trucking, however, it is clear from the recent 
communications that he is now to the point where he cannot 
work.  

He verbally denies suicidal ideations, but on repeated 
occasions, he has admitted that he regularly sought out the 
most dangerous of jobs (i.e., driving propane gas trucks, or 
chalking up 60, 70-100 hours in a given week), which reflects 
perhaps an underlying suicidal ideation while behind the 
wheel of his truck.  This results in the scary proposition 
that if he did try to work, his mental health or the lack 
thereof might well be placing others in jeopardy as well as 
himself.

On review of the mass of evidence of record, the Board finds 
that it is not surprising that the veteran is no longer able 
to work, or that his reputation is such that he would not be 
hired by anyone who was the least familiar with his mental 
health.
  
The Board finds that with resolution of all doubt in his 
favor, his symptoms more nearly than not fulfill the criteria 
for a 100 percent schedular evaluation for PTSD.


II.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16.

A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 
4.15.

However, a claim for total disability rating based on 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettesse v. 
Brown, 7 Vet. App. 31, 34-35 (1994). 

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  However, when a veteran is in 
receipt of a 100 percent schedular rating he is not eligible 
for a TDIU.  Green v. West, 11 Vet. App. 472, 476 (1998); 38 
C.F.R. § 4.16(a) (2002).  See also, Holland v. Brown, 6 Vet. 
App. 443, 446 (1994), and Herlehy v. West, 11 Vet. App. 448 
(1998). 

In light of the Board's decision set out above to grant an 
increased (100 percent) schedular rating for service-
connected PTSD, there remains no "question" of law or fact 
for the Board's decision.  See Waterhouse v. Principi, 3 Vet. 
App. 473 (1992).

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law."  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), quoting Gardner v. Derwinski, 1 
Vet. App. 584, 586-87 (1991).  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995).  

Given the grant of the 100 percent schedular rating for PTSD, 
the claim of entitlement to TDIU is without legal merit, and 
the veteran's claim for TDIU benefits must be dismissed.


ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.

The appeal of entitlement to TDIU benefits is dismissed.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



